MINUTE ENTRY
LEMMON, J.
MARCH 13, 2019

 JS-10: 00:05


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

PAUL CLARK                                                  CIVIL ACTION

VERSUS                                                      NO. 18-5076

JIRI JANDA ET AL                                            SECTION "S"(3)


                     JUDGE MARY ANN VIAL LEMMON, PRESIDING


MARCH 13, 2019 AT 2:00 P.M.

CASE MANAGER:                   BRAD NEWELL
COURT REPORTER:                 NICHELLE DRAKE

APPEARANCES:                    RALPH J. AUCOIN, JR., FOR DEFENDANT/COUNTER-
                                CLAIMANT WERNER ENTERPRISES, INC.


MOTION HEARING

Court begins at 2:00 p.m.

Counsel for Plaintiff/Counter-Defendant failed to appear.

MOTION to Dismiss Counterclaim (Doc. 22) argued by counsel and taken under submission by
the Court.

Matter adjourned at 2:05 p.m.
